Case: 20-20263      Document: 00515730526         Page: 1    Date Filed: 02/02/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        February 2, 2021
                                   No. 20-20263                           Lyle W. Cayce
                                                                               Clerk

   Skyler Thomas Rice,

                                                            Plaintiff—Appellant,
   v.

   Ed Gonzalez, Sheriff of Harris County,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CV-1354


   Before Jones, Smith, and Elrod, Circuit Judges.
   Edith H. Jones, Circuit Judge:
          Appellant Rice, a detainee in the Harris County, Texas, jail awaiting
   trial, filed what he described as a petition for writ of habeas corpus seeking
   release from pretrial custody because, he contended, no conditions at the jail
   were sufficient to protect his constitutional rights in the midst of the COVID-
   19 crisis.   Some confusion ensued when his petition and a separate
   memorandum in support of either “a writ of habeas corpus or an injunction”
   were mishandled in the clerk’s office. Ultimately, the district court denied
   relief regardless whether the petition was brought under federal habeas law,
   28 U.S.C. § 2241, or civil rights law, 42 U.S.C. § 1983. Rice has appealed,
   insisting that his petition sounds in habeas. He contends that he should be



                                          1
Case: 20-20263           Document: 00515730526              Page: 2      Date Filed: 02/02/2021

                                            No. 20-20263


   released from custody because, given health problems including asthma and
   hypertension, he is at a high risk for contracting the virus, yet jail conditions
   make it exceedingly difficult, if not impossible, to practice proper hygiene and
   social distancing. 1
          We affirm the denial of relief on the following basis. We construe
   Rice’s petition, at his behest, as seeking habeas relief, and thus have
   jurisdiction over the case. But we also conclude that the Great Writ does not,
   in this circuit, afford release for prisoners held in state custody due to adverse
   conditions of confinement. Rice has not stated a claim for relief. Fed. R. Civ.
   P. 12(b)(6).

          In Pierre v. United States, 525 F.2d 933, 935-36 (5th Cir. 1976), this
   court held that, “[s]imply stated, habeas is not available to review questions
   unrelated to the cause of detention. Its sole function is to grant relief from
   unlawful imprisonment or custody and it cannot be used properly for any
   other purpose.” See generally Preiser v. Rodriguez, 411 U.S. 475, 500, 93 S. Ct.
   1827, 1841 (1973) (“[W]e hold today that when a state prisoner is challenging
   the very fact or duration of his physical imprisonment, and the relief he seeks
   is a determination that he is entitled to immediate release or a speedier
   release from that imprisonment, his sole federal remedy is a writ of habeas
   corpus.”). As we noted in Carson v. Johnson, “[i]f ‘a favorable determination
   . . . would not automatically entitle [the prisoner] to accelerated release,’ . . .
   the proper vehicle is a § 1983 suit.” 112 F.3d 818, 820-21 (5th Cir. 1997)
   (quoting Orellana v. Kyle, 65 F.3d 29, 31 (5th Cir. 1995) (per curiam)). Both
   Carson and Orellana dealt with parole procedures that, if modified by the
   courts, would enhance a prisoner’s eligibility for release but not compel that
   result. Similarly, that Rice might more likely be exposed to COVID-19 during




          1
               In fact, a few months after filing this petition, Rice contracted COVID-19, and he
   survived.




                                                  2
Case: 20-20263         Document: 00515730526               Page: 3      Date Filed: 02/02/2021

                                          No. 20-20263


   confinement, and that he may have certain common underlying health
   conditions, taken together do not impugn the underlying legal basis for the
   fact or duration of his confinement. Rice seeks an extension of federal habeas
   corpus law that this court is not authorized to grant. 2 AFFIRMED.




           2
             At least one other circuit court has held in a published opinion that Section 2241
   provides jurisdiction and potential relief for federal prisoners to seek COVID-related
   release from custody. Wilson v. Williams, 961 F.3d 829, 837-39 (6th Cir. 2020). But this
   circuit’s precedential, published case law is otherwise. In any event, COVID-19 relief
   claims in this circuit have been handled pursuant to 42 U.S.C. § 1983. Valentine v. Collier,
   956 F.3d 797 (5th Cir. 2020) (Valentine I); Valentine v. Collier, 978 F.3d 154 (5th Cir. 2020)
   (Valentine II); Marlowe v. LeBlanc, 810 Fed. App’x 302 (5th Cir. 2020).




                                                 3